--------------------------------------------------------------------------------

[ViewSonic Europe Ltd Letterhead]
Private & Confidential




WITHOUT PREJUDICE:  SUBJECT TO CONTRACT


 

 
Dated 28 November, 2007
                     
VIEWSONIC EUROPE LIMITED
(1)
             
and
         
JAN JENSEN
(2)

 
 
 
Compromise Agreement


 
NORTON ROSE 
 

--------------------------------------------------------------------------------





 
Contents
 
Clause
 
Page
     
1                
Definitions
3
     
2
Termination
4
     
3
Severance Payment
4
     
4
Tax indemnity
4
     
5
Resignation of offices
5
     
6
Secrecy
5
     
7
Confidential Information and Covenants
6
     
8
Company property
6
     
9
Breach of agreement and compensation payable to the Employee
7
     
10
Settlement
8
     
11
Warranty
8
     
12
Compliance with Legislation
9
     
13
Miscellaneous
10
     
14
Whole agreement
10
   
Schedule 1 Claims
12
   
Schedule 2 Draft Letter of Resignation
14
   
Schedule 3 Certificate by UK Adviser
15

 
2

--------------------------------------------------------------------------------




THIS AGREEMENT is dated                               2007 and is made
 
BETWEEN:


(1)
Viewsonic Europe Limited of Riverside House, 2a Southwark Bridge Road, London,
SE1 9HA (the “Company”);  and

 
(2)
Jan Jensen of  468A Vedbaek Strandvej, 2950 Vedbaek, Denmark (the “Employee”).

 
WHEREAS:
 
(A)
The Employee has been hired by the Company with a commencement date of 18
October 2004 and was appointed as  Director pursuant to an employment contract
dated 10 January 2006.

 
(B)
The Employee asserts various claims against the Company arising out of the
termination of his employment including but not limited to unfair dismissal,
wrongful dismissal and breach of contract.

 
(C)
The parties have agreed to compromise and settle all such claims on the terms
hereinafter provided.

 
(D)
The Company is entering into this agreement for itself.

 
IT IS AGREED as follows:
 
1
Definitions

 
1.1
In this Agreement references to specific clauses are references to clauses in
this Agreement unless otherwise stated and:

 
“Associated Company” means an associated company (within the meaning of section
416(1) Income and Corporation Taxes Act 1988) of  the Company.
 
 “Employment” means the Employee’s employment with the Company, the terms of
which are set out in the Employment Contract.
 
“Employment Contract” means the service agreements entered into between the
Company and the Employee respectively which is dated 10 January 2006.
 
“PAYE Regulations” means the Income Tax PAYE Regulations 2003 (as amended,
extended or replaced from time to time).
 
“Severance Payment” means the payment more particularly described in clause 3.
 
“Termination Date” means the date more particularly described in clause 2.1 and
“Termination Date” shall be construed accordingly.


3

--------------------------------------------------------------------------------


 
2
Termination

 
2.1
The Employee’s employment with the Company under the terms of the Employment
Contractwill terminate on 5January 2008 (“the Termination Date”).

 
3
Severance Payment

 
3.1
Subject to the Employee’s compliance with his continuing obligations under this
Agreement and without admission of liability the Company shall pay into the
pension fund of the Employee, namely PFA Pension within 14 days of the
Termination Date the sum of €230,044 (two hundred thirty thousand and forty four
euros), which sum is comprised of €60,515 (sixty thousand five hundred and
fifteen euros) as a payment in lieu of notice (and including MIP) and an ex
gratia payment of €169,529(one hundred and sixty nine thousand five hundred and
twenty nine euros) in compensation for loss of office and termination of
Employment (the “Severance Payment”). This payment shall be deemed to be
inclusive of any entitlement to statutory holiday allowance.

 
3.2
The Severance Payment shall be subject to any deductions the Company is required
by law to make, including income tax or wage tax on the amount of the Severance
Payment that is in lieu of contractual notice in accordance with PAYE
Regulations and primary class 1 National Insurance Contributions.

 
3.3
Any further liability to tax, or any other deductions or withholdings required
in any jurisdiction on the Severance Payment and on any other benefits provided
to the Employee pursuant to this Agreement shall be the Employee’s alone, but
Employer National Insurance contributions will remain the liability of the
Company.

 
3.4
A P45 and relevant pay statement shall be issued to the Employee immediately
following the Termination Date and in any event prior to payment of the
Severance Payment.  The Severance Payment shall be paid within 14 days of the
Termination Date.

 
4
Tax indemnity

 
4.1
The Company makes no warranty as to the taxable status of the Severance Payment
and benefits and accordingly the Employee undertakes that if the Company or any
of its Associated Companies is called upon to account to HM Revenue & Customs or
any similar authority in any other jurisdiction for any income tax, Employee
National Insurance contributions, social security or similar liabilities
interest and/or penalties thereon arising in respect of the payments made and
benefits provided under this Agreement, other than any deducted under clause
3 (such income tax, social insurance, social security, Employee National
Insurance contributions, interest and/or penalties referred to in this Agreement
as the “Excess Tax”), and if any of the Company or any associated company pays
the Excess Tax to the HM Revenue & Customs or similar authority in any
jurisdiction, the Employee will, at the written request of such company and
provided the Employee has received notification of the amount due within 14 days
of the Company becoming aware of the claim, immediately pay to such company an
amount equal to the Excess Tax (on an after-tax basis), provided that before
paying the Excess Tax the Company shall afford the Employee a
reasonable opportunity (in the opinion of the Company) to challenge the amount
of Excess Tax with either HMRC or the National Insurance Contributions Agency as
appropriate.

 
4

--------------------------------------------------------------------------------


 
5
Resignation of offices 

 
5.1
The Employee shall immediately resign as a Director of the Company and from any
of its Associated Companies of which he is a director by delivering to
those companies a letter of resignation in accordance with the draft annexed in
Schedule 2, such resignations to take effect from the Termination Date.

 
5.2
The Employee shall immediately do all such acts and things as the Company may
require to effect his resignation from all other offices to which he was
appointed in connection with or by reason of the Employment or any appointments
with the Company or any of its Associated Companies including (but without
prejudice to the generality of the above) trusteeships.

 
5.3
Subject to the terms and conditions of the policy of insurance from time to
time, the Company shall maintain insurance cover for Directors’ and Officers’
Insurance for the Employee for a period of 4 years from the Termination Date and
will ensure that appropriate insurance is maintained to cover any potential
liability of the Employee as Director of Viewsonic Technology Gmbh and as
Registered Representative of Viewsonic Europe Limited Russia and Viewsonic
Europe Limited Ukraine.

 
6
Secrecy

 
6.1
The Company and the Employee undertake to each other that they will not, whether
directly or indirectly, make, publish or otherwise communicate any disparaging
or derogatory statements, whether in writing or otherwise, about each other,
including in the case of  the Company, about any of its Associated Companies, or
any of its or their officers agents or employees, other than as required by law.

 
6.2
The Employee acknowledges that this Agreement will be publicly filed with the
U.S. Securities and Exchange Commission (the “SEC”) and will be publicly
available on the SEC’s EDGAR system. The Employee further acknowledges that a
summary of the terms hereof shall be publicly disclosed in periodic reports
filed with the SEC by ViewSonic Corporation, a Delaware corporation.

 
6.3
The Company and the Employee agree not to make or cause to be made (directly or
indirectly) any statement to the media concerning the Employment or its
termination or his resignation from any of the Company or any Associated Company
directorships or other offices without the prior written consent of the other as
the case may be.  In the event that either party does require a statement to be
made, then the Company and the Employee agree that a statement should be issued
in the terms of the draft attached at Schedule 4.

 
5

--------------------------------------------------------------------------------


 
7
Confidential Information and Covenants

 
7.1
In accordance with the Employment Contract, the Employee undertakes not to
divulge to, or commercially make use of, for his own benefit or purposes or for
the benefit or purpose of any other person, firm, corporation, company,
association or business entity, any trade secrets or confidential information
(including but not limited to terms of contracts or arrangements, existing and
potential projects, financial information regarding customers, clients or
suppliers, disputes, business development and/or marketing programmes and plans)
belonging to or which relate to the affairs of the Company or any Associated
Company or any of its customers, clients or suppliers.

 
7.2
The Employee also confirms that in consideration of the further payment of €1000
(one thousand euros) he will not for a period of 6 months from the Termination
Date,  (whether alone or jointly with or as a director, manager, agent,
consultant, partner or employee of any person, firm, company or other
organisation) directly or indirectly carry on or be engaged in any activity or
business in any of the member states of the European Union or Switzerland (the
“Restricted Area”) with or for Samsung, LG or Acer or any other firm, company or
other organisation in respect of which 40 per cent. or more of its business is
engaged or concerned with the supply of visual display units, LCDs, projectors,
computer monitors in the Restricted Area. The Company will release any third
party, from any non solicitation and/or non-dealing obligations (including,
without limitation, clients, prospective clients and employees) in respect of
the Employee provided that such third party and the Employee agree to comply
fully with the provisions of this clause 7.   This clause 7.2 varies all and any
post-termination restraints already set out in the Employment Contract and where
there is any inconsistency between the wording of this Agreement and the
Employment Contract, the wording of this Agreement will prevail.

 
7.3
Nothing in this Clause 7 shall prevent the Employee from making a protected
disclosure in accordance with the Public Interest Disclosure Act 1998 provided
that the disclosure is made in accordance with the provisions of that Act.

 
8
Company property

 
8.1
The Employee represents and confirms that he has returned on or before the 
relevant Termination Date to the Company all property, equipment, records,
correspondence, documents, files and other information of any description
(whether originals, copies or extracts) belonging or licensed to the Company or
any of its Associated Companies and that he has not retained any copies and that
he has deleted irretrievably any information relating to the business of the
Company on any magnetic or optical disk or memory which is in his possession or
control outside the premises of the Company.  In addition the Employee will
provide the Company with all necessary information as will allow such person as
the Company may determine to access any computer equipment owned by the Company
or any Associated Company and used by the Employee. For the avoidance of doubt
however, the Employee shall be allowed to continue to use the company car
currently provided for his use until 5 July 2008 after which time he may, at his
sole option, transfer the lease of said car into his own name and the Employee’s
company telephone/blackberry shall continue to be provided to him until that
date and shall be transferred to the personal account and cost of the Employee
immediately after that date unless otherwise agreed between the Parties. The
Company agrees to take all reasonable steps as may be reasonably required to
transfer or assist the transfer of the car and telephone/blackberry into the
Employee’s name.

 
6

--------------------------------------------------------------------------------


 
8.2
The Employee may retain the lap top computer currently provided for his use
provided that the Company has removed any confidential information of the
Company or any Associated Company on it.

 
9
Breach of agreement and compensation payable to the Employee

 
9.1
The Employee agrees that if, having entered into this Agreement, the Employee:
(a) breaches the provisions of clauses 6 (Secrecy) and/or 7 (Confidential
Information and Covenants) and/or the warranties at Clause 11; and/or (b) (on
the basis that the Company is entering into this Agreement in reliance upon the
warranties given by the Employee at clause 11.1) brings any proceedings
(including making complaints to professional or trade or regulatory bodies but
excluding any such claim falling within the definition of a “qualifying
disclosure” within section 43B of the Employment Rights Act 1996) relating to
the Employment (including its termination) against the Company, any Associated
Company or its or their officers, employees or agents; and/or (c) is awarded any
compensation or damages by an employment tribunal or civil court,  the Employee
will, without prejudice to any other remedies that the Company may have, at any
of the Company’s election forthwith:

 
9.1.1
repay (or the Company will retain if not at that time already paid) the
Severance Payment (less any statutory redundancy payment) to the Company and
that sum will be recoverable as a debt; or

 
9.1.2
pay a sum equivalent to the sum of any compensation or damages awarded to the
Employee to the Company.

 
9.2
In addition, the Employee will indemnify the Company against all costs (legal or
otherwise) incurred by the Company in recovering or seeking to recover the
Severance Payment from the Employee and/or any compensation or damages awarded
to the Employee.

 
9.3
Nothing in this clause shall prevent the Employee from taking any steps,
including the commencement of legal proceedings, to enforce the terms of this
Agreement.

 
7

--------------------------------------------------------------------------------


 
10
Settlement

 
10.1
The Employee acknowledges that he has carefully considered the facts and
circumstances relating to the Employment and the termination thereof and that he
considers that the payments referred to in this agreement are reasonable in the
circumstances. The Employee agrees that he will not institute any proceedings or
complaints before an employment tribunal or court in the UK or in any other
jurisdiction arising out of or in connection with the Employment or its
termination in respect of any of the claims set out in Schedule 1 to this
Agreement

 
10.2
The Employee confirms that he is not aware of having any claim for personal
injury against the Company or any Associated Company at the date of this
Agreement.

 
10.3
The Employee agrees that the terms of this Agreement are in full and final
settlement:

 
10.3.1
of the claims set out in Schedule 1; and

 
10.3.2
any other claims whether at common law, civil law or otherwise and in any
jurisdiction in the world including without limitation the United Kingdom, and
the United States which he may have against the Company or any Associated
Company or its or their officers, directors, employees, shareholders or agents
arising out of or connected with his Employment or its termination or the
Employment Contract or its termination.

 
10.4
The Employee hereby agrees that, except for the sums and benefits referred to in
this Agreement, no other sums or benefits are due to him from the Company or any
Associated Company.

 
10.5
The Employee considers that the terms of this settlement and the amount of the
Severance Payment is reasonable in the circumstances.

 
10.6
The Company acknowledges that the terms of this Agreement are full and final
settlement of all and any claims of which it or Viewsonic Corporation or its or
their officers, directors, employees, stockholders, shareholders, or agents may
have against the Employee arising directly out of the Employment or its
termination to the extent that the board of the Company is aware of any such
claim as at the date of this Agreement.

 
11
Warranty

 
11.1
The Employee represents and warrants:

 
11.1.1
that he has received advice from a “relevant independent adviser” (“the
Adviser”) (for the purposes of the legislation specified in clause 12 below) as
to the terms and effect of this Agreement (and in particular its effect on the
Employee’s ability to pursue his rights before an employment tribunal) and that
he will procure that the Adviser forthwith provides a certificate in the form of
Schedule 3 to this Agreement and that in such Schedule the name and other
relevant details of the Adviser are correctly set out;

 
8

--------------------------------------------------------------------------------


 
11.1.2
that he has raised with the Adviser all facts and issues relevant to the
Employment and its termination; and

 
11.1.3
that the Adviser has advised him that the claims and prospective proceedings
listed at clause 10 and Schedule 1 are all of the claims and prospective
proceedings that he has against the Company, any Associated Company or their,
officers, directors, agents and employees arising out of or in connection with
his Employment (including the termination thereof) and that he has no other
claim.

 
11.2
The Employee further warrants that he will on the request of the Company or any
Associated Company, assist it or them in any threatened or actual litigation
concerning it or them where he has in his possession or knowledge any facts or
other matters which the Company or any Associated Company reasonably considers
is relevant to such legal proceedings (including but not limited to giving
statements/affidavits, meeting with the legal and other professional advisers
and attending any legal hearing and giving evidence).  Such assistance will also
be given in any internal investigation or any regulatory proceedings.  The
Company will reimburse the Employee for reasonable expenses properly incurred by
him in giving such assistance.

 
11.3
The Employee warrants and represents that he has not at any time done or failed
to do anything which amounts to a repudiatory breach of any express or implied
term of the Employment which would (or would have) entitled the Company to
terminate the Employment without notice or payment in lieu of notice.

 
12
Compliance with Legislation

 
The conditions regulating compromise agreements contained in:
 
12.1
section 203(3) Employment Rights Act 1996;

 
12.2
section 77(4A) Sex Discrimination Act 1975 (in relation to claims under that Act
and the Equal Pay Act 1970);  

 
12.3
section 72(4A) Race Relations Act 1976;

 
12.4
section 288(2B) Trade Union and Labour Relations (Consolidation) Act 1992;

 
12.5
Schedule 3A Part 1 paragraph 2 Disability Discrimination Act 1995;

 
12.6
regulation 35(3) of the Working Time Regulations 1998;

 
12.7
section 49(4) of the National Minimum Wage Act 1998;

 
9

--------------------------------------------------------------------------------


 
12.8
regulation 41(4) Transnational Information and Consultation of Employee
Regulations 1999;

 
12.9
regulation 9 of the Part Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;

 
12.10
regulation 10 of the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002;

 
12.11
Schedule 4, Paragraph 2(2) Employment Equality (Sexual Orientation) Regulations
2003;

 
12.12
Schedule 4, Paragraph 2(2) Employment Equality (Religion or Belief) Regulations
2003;

 
12.13
Regulation 40(4) Information and Consultation of Employees Regulations 2004;

 
12.14
paragraph 12 of the schedule to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006;

 
12.15
Schedule 5 paragraph 2(2) of the Employment Equality (Age) Regulations 2006,

 
are intended to be and have been satisfied.
 
13
Miscellaneous

 
13.1
This Agreement shall be governed by and interpreted in accordance with English
Law.  The parties hereby submit to the jurisdiction of the High Court of Justice
in England.

 
13.2
Subject to any provision which specifically refers to an Associated Company and
which is intended to confer benefits on any such Associated Company, no term of
this Agreement is enforceable by a person who is not party to it.

 
14
Whole agreement

 
14.1
This Agreement sets out the entire agreement between the parties and supersedes
all prior discussions between them or their advisers and all statements,
representations, terms and conditions, warranties, guarantees, proposals,
communications and understandings whenever given and whether orally or in
writing in relation to the termination of employment of the Employee.  If signed
by all parties to the Agreement it shall then, notwithstanding being marked
“without prejudice” or “without prejudice subject to contract” and subject to
any written statement to the contrary, be treated as an open and binding
agreement.

 
14.2
The Agreement may not be modified or amended except in writing signed by all the
parties.

 
10

--------------------------------------------------------------------------------


 
IN WITNESS whereof this Agreement has been executed the day and year first above
written.
 


SIGNED by Natalia Bikkenina, HR Director
 )
/s/ Natalia Bikkenina
for and on behalf of the Viewsonic Europe Limited
 )  
dated   28/11/2008
 )              
SIGNED by Jan Jensen
 )
/s/ Jan Jensen
the Employee
 )  
dated   28/11/2008
 )  

 
11

--------------------------------------------------------------------------------


 
Schedule 1
 
Claims
 


1.
any claim for wrongful dismissal or any other claim for breach of contract;

 
2.
any claim for unfair dismissal under Part X of the Employment Rights Act 1996;

 
3.
any claim for a statutory redundancy payment pursuant to section 135 of the
Employment Rights Act 1996;

 
4.
any claim arising out of a contravention or an alleged contravention of Part II
of the Employment Rights Act 1996 (protection of wages including any claim for
unlawful deduction from wages pursuant to section 13 Employment Rights Act 1996
and Guarantee Payments pursuant to section 28 Employment Rights Act 1996);

 
5.
any claim in relation to the right of an itemised pay statement pursuant to s8
Employment Rights Act 1996;

 
6.
any claim in relation to the right for written statement of reasons for
dismissal pursuant to section 92 Employment Rights Act 1996;

 
7.
any claim in relation to protection from suffering detriment in employment
pursuant to Part V the Employment Rights Act 1996;

 
8.
any claim in relation to exercising the right to time off work pursuant to Part
VI the Employment Rights Act 1996;

 
9.
any claim in relation to suspension from work pursuant to Part VII the
Employment Rights Act 1996;

 
10.
any claim in relation to the right to take parental leave pursuant to the
Employment Rights Act 1996;

 
11.
any claim in relation to the right to request contract variation for flexible
working pursuant to section 80 Employment Rights Act 1996;

 
12.
any claim arising out of a contravention or alleged contravention of the Trade
Union and Labour Relations (Consolidation) Act 1992 as specified in section
18(1)(b) Employment Tribunals Act 1996 (excluding a claim for non-compliance of
section 188);

 
13.
any claim pursuant to section 63 the Sex Discrimination Act 1975
(discrimination, harassment and victimisation on the grounds of sex, marital
status, gender re-assignment or civil partnership status);

 
14.
any claim pursuant to section 2 the Equal Pay Act 1970 (equal pay);

 
15.
any claim pursuant to section 54 Race Relations Act 1976 (discrimination,
harassment and victimisation on the grounds of colour, race, nationality or
ethnic or national origin);

 
16.
any claim pursuant to section 17A or 25(8) Disability Discrimination Act 1995
(discrimination or harassment on grounds of disability);

 
17.
any claim pursuant to Reg 30 Working Time Regulations 1998 (working time or
holiday pay);

 
18.
any claim pursuant to section 10 Employment Relations Act 1999 (right to be
accompanied to a disciplinary or grievance hearing);

 
12

--------------------------------------------------------------------------------


 
19.
any claim pursuant to Regulation 15 of the Flexible Working (Procedural
Requirements) Regulations 2002 and the Flexible Working (Eligibility, Complaints
and Remedies) Regulations 2002 pursuant to section 80 Employment Rights Act
1996;

 
20.
any claim pursuant to Regulation 28 the Employment Equality (Sexual Orientation)
Regulations 2003 (discrimination, harassment on grounds of sexual orientation);

 
21.
any claim pursuant to Regulation 28 the Employment Equality (Religion or Belief)
Regulations 2003 (discrimination and harassment on grounds of religion or
belief);

 
22.
any claim pursuant to Reg 29 or 33 the Information and Consultation of Employees
Regulations 2004

 
23.
any claim under S47B Employment Rights Act 1996; and/or

 
24.
any claim in relation to failure to elect appropriate representatives or inform
or consult or any entitlement to compensation under the Transfer of Undertaking
(Protection of Employment) Regulations 2006;

 
25.
any claim in relation to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006;

 
26.
any claim pursuant to Regulation 36 the Employment Equality (Age) Regulations
2006 (direct or indirect discrimination, harassment or victimisation on the
grounds of age);

 
27.
any claim for failure to comply with obligations under the Human Rights Act
1998;

 
28.
any claim for failure to comply with obligations under the Data Protection Act
1998;

 
29.
any claim under any provision of directly applicable European law;

 
30.
any claim in respect of harassment under section 3 Protection from Harassment
Act 1997; and

 
31.
any claims for physical or psychiatric illness relating to any acts of
discrimination or any stress-related claims and/or any claims relating to
depression.

 
13

--------------------------------------------------------------------------------


 
Schedule 2
 
 Draft Letter of Resignation
 


Private & Confidential
Company Secretary
Viewsonic Europe Limited and Viewsonic Netherlands
Riverside House
2a Southwark Bridge Road
London
SE1 9HA


November 29, 2007
Dear Sirs
 
Please accept this letter as formal notice of my resignation as a Director of
both Viewsonic Europe Limited and Viewsonic Netherlands and each of the
companies named in the schedule below of which I am a Director.  Each of the
named companies will be sent a copy of this letter of resignation addressed to
that company secretary and should be accepted as an immediate resignation. My
resignation as a Director of the Company is to be effective immediately. I
acknowledge that I have no further claims as against each and any of these
companies arising from any offices, trusteeships, secretaryships or any other
arrangements for the provision of my services to it or them or the termination
of it or them.
 
You and the other company secretaries are asked to arrange for particulars of my
resignation to be filed with the Registrar of Companies.
 
Yours faithfully


 
SIGNED 
/s/ Jan Jensen.
     
Jan Jensen
     
Viewsonic Netherland
     
Viewsonic Technology Gmbh
     
Registered Representative office Viewsonic Europe Ltd. in Russia
     
Registered Representative office Viewsonic Europe Ltd. in Ukraine

 
14

--------------------------------------------------------------------------------


 
Schedule 3
 
Certificate by UK Adviser
 


I confirm that I have given independent legal advice to Jen Jensen as to the
terms and effect of the above Agreement and in particular its effect on my
client’s ability to pursue his rights before an employment tribunal.


I confirm that I am a Solicitor of the Supreme Court holding both at the date of
the above Agreement and at the date the said advice a current practising
certificate and that there is and was at the time I gave the advice referred to
above in force a policy of insurance which covers the risk of a claim by Jan
Jensen in respect of any loss arising in consequence of that advice.




Signed
/s/ Nigel Forsyth
 
Name
Nigel Forsyth
 
Firm
Barker Gillette
 
Address of firm    
11-12 Wigmore Place
   
London W1U 2LU
 

 
15

--------------------------------------------------------------------------------




Schedule 4
 
Statement
 
To: Whom it my concern (Employees, customers, etc as applicable)


From James Chu


Re: Jan Jensen


Effective (date), Jan Jensen has elected to leave the company to pursue his
career elsewhere.


After three years with ViewSonic, we are thankful for Jan’s contributions as the
European arm of ViewSonic has steadily grown in revenue and market share under
his leadership. We wish him all the best in his future endeavors.


Alan will take responsibility for all Jan’s direct reports until a full
organizational plan can be analyzed.
 
 
 16

--------------------------------------------------------------------------------